



COURT OF APPEAL FOR ONTARIO

CITATION:  306440 Ontario Ltd. v. 782127 Ontario Ltd.
    (Alrange Container Services), 2014 ONCA 548

DATE: 20140718

DOCKET: C57856

Doherty, Simmons and Tulloch JJ.A.

BETWEEN

306440 Ontario Ltd.

Applicant (Respondent)

and

782127 Ontario Ltd. o/a Alrange Container
    Services

Respondent

M. Gordon Hearn, for the appellant Textainer Equipment
    Management (US) Ltd.

Dennis Van Sickle, for the respondent 306440 Ontario
    Ltd.

John N. Birch, for the Receiver

Heard:  May 20, 2014

On appeal from the order of Justice James M. Spence of
    the Superior Court of Justice, dated October 24, 2013.

Doherty J.A.:


I



overview

[1]

This litigation over the distribution of a bankrupts estate pits the
    secured claim of the lender, who financed the operation of the failed business,
    against the claims of an unsecured business creditor.  Under the priority
    scheme established by the
Bankruptcy and Insolvency Act
, R.S.C. 1985,
    c. B.3, this would be no contest.  The secured creditor would have priority.  However,
    the business creditor asserts a constructive trust over certain funds held by
    the Receiver.  Trust property does not form part of the bankrupts estate and is
    not subject to the priorities established under the bankruptcy scheme.

[2]

The constructive trust claim relies on what has been called the swollen
    assets theory.  The business creditor, the appellant, argues that the bankrupt
    was unjustly enriched by its sale of property owned by the appellant.  The
    appellant further argues that but for the funds these unauthorized sales generated
    and the bankrupts use of the proceeds of those sales to maintain its day-to-day
    operations, the bankrupts business would have failed much earlier and would
    not have generated some of the accounts receivable that were ultimately collected
    by the Receiver and now form part of the funds awaiting distribution in the
    bankruptcy proceeding.  The appellant claims a constructive trust over those
    funds in an amount equal to the proceeds of the unauthorized sales of its
    property.

[3]

The motion judge declined to impose a constructive trust.  I agree with
    that disposition with one variation.  I would impose a constructive trust in
    relation to the proceeds from the sales that were still in the bankrupts
    account at the time of the receivership.


II



facts

[4]

The bankrupt, Alrange Container Services (Alrange), operated a
    business storing shipping containers for various customers.  It also serviced,
    refurbished and, in some instances, bought and then resold those containers to
    third parties.

[5]

By January 2013, Alranges business was in dire financial straits.  On
    February 15, 2013, the respondent, 306440 Ontario Ltd. (306 Ontario),
    Alranges sole secured creditor and its source of financing, successfully
    applied for the appointment of a Receiver over the affairs of Alrange.  Alrange
    made an assignment in bankruptcy in May 2013.  At the time of the bankruptcy,
    Alrange owed 306 Ontario approximately $750,000, much of which had been
    advanced to Alrange during the latter part of 2012.

[6]

The appellant, Textainer Equipment Management (US) Ltd. (Textainer),
    had been a customer of Alrange for many years.  Textainer is one of the worlds
    largest lessors of intermodal containers.  Textainer stored containers at the
    Alrange yard.  Alrange provided storage space and serviced the containers
    pursuant to a written agreement (the Depot Agreement).  Alrange also refurbished
    and bought containers Textainer had designated for resale.  Alrange resold
    these containers to other buyers.  In 2012, Alrange purchased containers from Textainer
    valued at about U.S. $800,000.

[7]

The Depot Agreement did not speak to sales of containers stored at the
    Alrange facility.  There is a dispute over the exact terms of the arrangement
    governing the purchase and resale of those containers.  Specifically, Textainer
    claims that Alrange needed prior approval before it could sell any Textainer
    container.  The Receivers investigation of the bankrupts business revealed
    sales that were made without prior approval.  Alrange periodically notified
    Textainer of sales and Textainer would then invoice Alrange.

[8]

In January 2013, Textainer learned that Alrange was in serious financial
    distress.  Textainer had about 800 containers at Alranges facility and it
    immediately took steps to inventory and recover those containers.  Ultimately, Textainer
    could not account for 127 containers.  Alrange had sold them.  Eighty-three of
    those containers were included in Textainers leasing inventory and 44 were
    listed in Textainers resale inventory.  Textainers review of Alranges
    records suggested that Alrange had been paid about $261,000 for 76 of the
    containers.

[9]

In the course of the bankruptcy, Textainer asserted a priority over the claim
    of the secured creditor 306 Ontario in an amount equal to the proceeds of the
    sale of the missing 127 containers.  Textainer fixed that amount at $291,800.  Eventually,
    Textainer and two other companies that also stored containers at Alranges facility
    brought a motion seeking an order imposing a constructive trust over funds
    received by the Receiver in the amount of the proceeds of the sales of the
    containers.
[1]

[10]

The
    Receiver investigated Textainers claim to a priority over the proceeds of the
    sales of the missing 127 containers.  In its second report, the Receiver
    reported that 90 of the containers had been disposed of by Alrange before October
    3, 2012.  Alrange used the proceeds from those sales to cover ongoing business expenses. 
    Alrange sold the remaining 37 containers after October 3, 2012, but before
    January 25, 2013.  The proceeds of those sales were also comingled with other
    monies in Alranges bank account and used to cover operating expenses. 
    Alranges bank account was in overdraft as of January 18, 2013 and did not
    begin to accumulate a positive cash balance until after January 21, 2013.

[11]

The
    Receiver also reported that as of February 15, 2013, the date of the
    receivership, Alrange had cash in hand and funds in its bank accounts totalling
    $459,833.15.  Between February 15 and August 30, 2013, the Receiver collected
    additional receipts totalling $554,110.39.
[2]


[12]

The
    Receiver identified five transactions involving the sale of Textainer
    containers by Alrange between January 21 and 25, 2013.  The Receiver also identified
    $27,244 in Alranges bank account as the proceeds of those five transactions.  The
    Receiver estimated, based on its understanding of the arrangement between
    Textainer and Alrange concerning the sale of Textainer containers, that
    Textainer would have billed Alrange approximately U.S. $10,800 for the five
    containers.


III



the reasons of the motion judge

[13]

In
    his brief endorsement, the motion judge assumed that Alrange had been unjustly
    enriched by the sale of the Textainer containers.  He declined, however, to
    impose a constructive trust on any of the funds held by the Receiver.  He gave two
    reasons for dismissing Textainers claim for a constructive trust.

[14]

First,
    the motion judge held that there was no connection between the asset over which
    the appellant sought a constructive trust, that is, part of the funds held by
    the Receiver, and the proceeds from the sales of Textainer containers.  Those
    proceeds had been comingled with other funds and spent before January 21 when
    Alrange had a zero balance in its account.  Consequently, the proceeds from the
    sale of the containers were not part of or related to the funds held by the Receiver. 
    The motion judge made no reference to the proceeds from the sale of the five
    containers ($27,244) in his analysis.

[15]

Second,
    the motion judge, relying on
Soulos v. Korkontzilas
, [1997] 2 S.C.R.
    217, at para. 45, held that the legitimate intervening interest of the secured
    creditor, 306 Ontario, would render the imposition of a constructive trust in
    favour of Textainer unjust in the circumstances.


IV



the arguments

[16]

Like
    the motion judge, the appellant proceeds on the premise that it established
    unjust enrichment on the part of Alrange.  Counsel for the appellant submits that
    the motion judge wrongly treated the appellants claim for a constructive trust
    as one based upon Alranges wrongful conduct rather than unjust enrichment. 
    Counsel maintains that the distinction between a constructive trust claim based
    on wrongful conduct and one based on unjust enrichment is important because the
    criteria developed in
Soulos
for the imposition of a constructive
    trust based on wrongful conduct demand a direct connection between the property
    over which the trust is sought and the wrongful conduct of the defendant: see
Soulos
,
    at para. 45.

[17]

Counsel
    concedes that, with the exception of the $27,244 attributable to the sale of
    the five containers after January 21, 2013, he cannot show a direct connection
    between the proceeds of the sale of the containers and the funds held by the
    Receiver.  He submits, however, that because Textainer seeks a constructive
    trust based on unjust enrichment it need not show the same direct connection
    between the property and Alranges misconduct. Counsel, relying on a line of
    family law cases in which constructive trusts were imposed in respect of
    family-related property, contends that an indirect connection between the
    property over which the trust is sought and the conduct constituting the unjust
    enrichment can suffice.  The appellants argument, and the limited authority
    supporting it, are summarized in David M. Paciocco, The Remedial Constructive
    Trust: A Principled Basis for Priorities Over Creditors (1989) 68 Can. Bar Rev.
    315, at pp. 332-33.

[18]

I
    think counsels submission comes down to the assertion that a factual but for
    causal link between the property over which the trust is sought and the
    property that is the product of the unlawful act or unjust enrichment will
    suffice to warrant the imposition of a constructive trust over that property. 
    On this argument, if but for the proceeds of the unauthorized sales of the
    containers, Alrange would have had to use other funds to cover ongoing
    expenses, would not have stayed in business as long as it did and, therefore,
    would not have generated some unspecified amount of the accounts receivable
    eventually recovered by the Receiver, there is a sufficient connection between
    the proceeds of the sales of the containers and the funds held by the Receiver
    to justify the imposition of a constructive trust over an amount equal to the
    proceeds of the sales.

[19]

Counsel
    for the respondent begins by taking issue with the assumption that Alrange was
    unjustly enriched.  He argues that the arrangement between Alrange and
    Textainer, whereby Alrange purchased and resold some of the containers stored
    in its facility, provided a juristic reason for the payments to Alrange.  If
    Alrange breached that agreement, Textainers claim lies in breach of contract,
    not unjust enrichment and its remedy lies in damages and not a constructive
    trust: see
Garland v. Consumers Gas Co.
, 2004 SCC 25, [2004] 1 S.C.R.
    629, at para. 40.

[20]

With
    one exception, I propose to do as the motion judge did and proceed on the
    assumption that Textainer had established unjust enrichment.  I will return to
    the respondents claim that in fact there was no unjust enrichment because the
    arrangement between Alrange and Textainer provided a juristic reason for the
    payments when I address the disposition of the $27,244 in Alranges account
    arising from the sale of five of Textainers containers after January 21, 2013.

[21]

Counsel
    for the respondent submits that the indirect and nebulous but for causal link
    on which the appellant relies has never justified the imposition of a
    constructive trust over specified property in the commercial context.  In his
    submission, were the court to accept the causal argument put forward by the
    appellant, the creation of constructive trusts in favour of business creditors
    would routinely trump the established priority scheme in bankruptcy proceedings. 
    Counsel relies on
Ontario v. NRS Mississauga Inc.
(2003), 64 O.R. (3d)
    97 (C.A.), at paras. 36-39, leave to appeal to S.C.C. refused, [2003] S.C.C.A.
    No. 311, in which he submits the court rejected the imposition of a
    constructive trust absent a clear and direct connection between funds held in a
    bankrupts account and the proceeds of the defendants wrongful conduct.

[22]

Finally,
    counsel for the respondent submits that while the principles applicable to the
    imposition of constructive trusts remain constant across different areas of the
    law, the application of those principles will inevitably be coloured by the
    nature of the dispute in which they arise.  What may suffice to establish a
    sufficient causal connection between the property and the unjust enrichment in
    a family law property dispute will not necessarily suffice to create the
    necessary linkage in a purely commercial context where the reasonable
    expectations of the parties are very different:
Kerr v. Baranow
, 2011
    SCC 10, [2011] 1 S.C.R. 269, at para. 34;
Sorochan v. Sorochan
, [1986]
    2 S.C.R. 38, at p. 49.


V



analysis

(A)

Is Textainer Entitled to a
    Constructive Trust?

[23]

In
    Canada, constructive trusts belong to the law of remedies.  If a plaintiff
    successfully establishes a restitutionary claim, often but not always, on the
    basis of unjust enrichment, the judge may, in the exercise of his or her
    discretion, grant a constructive trust over specified property if the judge
    concludes that a monetary award does not properly address the plaintiffs
    legitimate remedial needs in the particular circumstances:
Peter v. Beblow
,
    [1993] 1 S.C.R. 980, at pp. 987-88, 997;
Lac Minerals Ltd. v. International
    Corona Resources Ltd.
, [1989] 2 S.C.R. 574, at pp. 673-77, per La Forest J.

[24]

Because
    a constructive trust is a proprietary remedy, it carries with it certain
    benefits that do not attach to personal remedies.  Those benefits include the
    removal of the property from the estate of the bankrupt, effectively trumping
    the priority scheme under the bankruptcy legislation: Peter D. Maddaugh and John
    D. McCamus,
The Law of Restitution
, loose-leaf edition (Toronto:
    Canada Law Book, 2013), at para. 5:200.

[25]

In
Lac Minerals
, at p. 678, La Forest J. connected the appropriateness of
    granting the remedy of a constructive trust to the unique benefits that flowed
    from that remedy:

The constructive trust awards a right in property, but that
    right can only arise once a right to relief has been established.  In the vast
    majority of cases a constructive trust will not be the appropriate remedy.
[A]
    constructive trust should only be awarded if there is reason to grant to the
    plaintiff the additional rights that flow from recognition of a right of
    property.
Among the most important of these will be that it is
    appropriate that the plaintiff receive the priority accorded to the holder of a
    right of property in a bankruptcy.  [Emphasis added.]

[26]

The
    very nature of the constructive trust remedy demands a close link between the
    property over which the constructive trust is sought and the improper benefit
    bestowed on the defendant or the corresponding detriment suffered by the
    plaintiff.  Absent that close and direct connection, I see no basis, regardless
    of the nature of the restitutionary claim, for granting a remedy that gives the
    plaintiff important property-related rights over specific property.  A
    constructive trust remedy only makes sense where the property that becomes the
    subject of the trust is closely connected to the loss suffered by the plaintiff
    and/or the benefit gained by the defendant.  Professor Paciocco, at p. 333,
    explains the need for the connection:

So long as the constructive trust is a remedy attaching to
    particular property and creating rights to that property in the plaintiff, it
    would be arbitrary to select simply a particular item of property and impose
    upon it a constructive trust.  Why that property and not other property?  There
    is an undeniable allure in ensuring that a plaintiff who is given a claim to
    particular property as a matter of remedy, [has] a claim as a matter of fact.

[27]

Professor
    Paciocco goes on to argue that the requirement of a close connection between
    the property over which the trust is sought and the product of the unjust
    enrichment is particularly strong in the commercial context.  He observes, at
    p. 333:

In the commercial context where there should be a hesitance to
    award proprietary relief, a purer tracing process is justifiable.  This
    approach accurately describes the prevailing trend in Canadian case law.

[28]

Professor
    Pacioccos observations made in 1989 are borne out by the subsequent case law. 
    In
Peter
, at p. 995, McLachlin J. said:

The constructive trust, based on analogy to the formal trust of
    traditional equity, is a proprietary concept.  The plaintiff is found to have
    an interest in the property.  A finding that a plaintiff is entitled to a
    remedy for unjust enrichment does not imply that there is a constructive
    trust.  As I wrote in
Rawluk
,
supra
,
for a constructive
    trust to arise, the plaintiff must establish a direct link to the property
    which is the subject of the trust by reason of the plaintiffs contribution.
[3]

[Emphasis added.]

[29]

The
    requirement of the direct connection described in
Peter
, has been
    reaffirmed and emphasized in
Kerr
,
at para. 51:

As to the nature of the link required between the contribution
    and the property, the Court has consistently held that the plaintiff must
    demonstrate a sufficiently substantial and direct link, a causal connection
    or a nexus between the plaintiffs contributions and the property which is
    the subject matter of the trust  A minor or indirect contribution will not
    suffice.

[30]

The
    direct connection described in
Peter
, and again in
Kerr
, has
    been emphasized in the commercial context in various appellate courts: e.g.
Ontario
    v. NRS Mississauga Inc.
;

Creditfinance
    Securities Ltd. (Re)
, 2011 ONCA 160, 277 O.A.C. 377, at para. 43;
Ladner
    v. Wolfson
, 2011 BCCA 370, 24 B.C.L.R. (5th) 43, at paras. 49-53, leave to
    appeal to S.C.C. refused, [2011] S.C.C.A. No. 475;
Michelin Tires (Canada)
    Ltd. v. Canada
, 2001 FCA 145, [2001] 3 F.C. 552, leave to appeal to S.C.C.
    refused, [2001] S.C.C.A. No. 367.  The comment in
Michelin Tires
, at
    para. 19, is particularly apropos to the circumstances of this case:

In particular, a constructive trust will not be imposed
    unless the plaintiff can point to property in the hands of the defendant that
    is identifiable as the property, or its proceeds, that was transferred by or
    obtained from the plaintiff without a juristic reason, or that the defendant
    could not otherwise retain in good conscience.
That is, the constructive
    trust attaches to specific assets of the defendant that represent the
    enrichment; it is not a charge on the defendants general assets for the amount
    of the plaintiffs claim.  [Emphasis added.]

[31]

Setting
    aside the $27,244 realized from the sale of the five containers after January
    21, 2013, Textainer does not suggest that the funds held by the Receiver
    include the property Alrange obtained through the unauthorized sale of the
    containers.  Nor can Textainer trace any of the funds held by the Receiver to
    the proceeds of those sales.  Textainer cannot say how much of the proceeds
    from the sales actually found their way into Alranges general account.  Nor can
    Textainer identify when the funds were deposited or how they were used.  In
    effect, Textainer claims a constructive trust based on Alranges use of some
    unspecified amount of the proceeds of the sale of the containers to assist in
    some unspecified way in maintaining Alranges operation, thereby generating
    some unspecified portion of the accounts receivable on which the Receiver
    ultimately realized and now sit in the bankrupts estate.  Any connection
    between the proceeds of the sales of the containers and the funds sitting in
    the bankrupts estate is far too remote and indirect to justify imposing a
    constructive trust over some part of those funds.  I agree with the motion
    judges finding.

[32]

I
    make one further observation.  The motion judges second reason for refusing to
    impose a constructive trust  the legitimate intervening interests of the
    secured creditor, 306 Ontario  can be viewed as a further justification for
    the requirement of a clear and direct connection between the money held by the
    Receiver and the money realized by the sales as a condition precedent to the
    imposition of a constructive trust.  In the absence of that clear and direct
    connection, the imposition of a constructive trust would unfairly compromise
    the legitimate interests of the secured creditor in the funds held by the
    Receiver.

(B)

What about the
    $27,244?

[33]

The $27,244 realized from the sale of the five containers after January
    21 stands on a different footing than the proceeds from the sales of the other
    containers.  That amount was in Alranges account and could be directly
    connected by the Receiver to the sale of five Textainer containers.  I do not
    understand the respondent to suggest that if in fact the receipt of the
    proceeds from the sale of the five containers unjustly enriched Alrange, it
    would not be entitled to a constructive trust.  The respondent does contend,
    however, that the receipt of those funds did not unjustly enrich Alrange.  The
    respondent also disputes the amount of the constructive trust, assuming Alrange
    was indeed unjustly enriched.

[34]

Alrange
    was unjustly enriched by receiving the proceeds of the sale of the five containers
    unless there was a juristic reason for that payment.  The respondent maintains
    that those five containers, along with the rest of the 127 containers, were
    sold pursuant to an arrangement between Alrange and Textainer that allowed
    Alrange to sell the containers without prior approval.  That agreement, if it
    existed, constitutes a juristic reason for Alranges receipt of the proceeds of
    the sales and forecloses any unjust enrichment claim by Textainer:  see
Garland
    v. Consumers Gas Co
.

[35]

The
    motion judge did not make any reference to the five containers sold after
    January 21, 2013 or to the $27,244 in Alranges account as a result of those
    sales.  It is unclear from the material whether the disposition of $27,244 was
    raised as a discrete issue on the motion.  Counsel for the respondent, in his
    submissions, indicated that on the motion the constructive trust argument was
    put forward as an all or nothing proposition.  In any event, the motion judge
    made no finding as to whether Alrange sold the five containers pursuant to an
    arrangement it had with Textainer.

[36]

This
    court can draw inferences and make findings of fact as long as they do not
    contradict findings that stand in the court below:
Courts of Justice Act
,
    R.S.O. 1990, c. C.43, s. 134(4)(a).  A finding that the five containers sold
    after January 21, 2013 were not sold pursuant to any arrangement between
    Alrange and Textainer would not be inconsistent with any finding made below. 
    In my view, the evidence supports that finding.

[37]

Whatever
    the arrangement between Textainer and Alrange over the course of their business
    relationship, Textainer was aware by January that Alrange was in serious
    financial difficulty.  Textainer had put Alrange on a credit watch in late
    December 2012 and, according to the Receivers reports, had rejected Alranges
    itemization of the containers it purportedly purchased in December 2012.  These
    unchallenged primary facts fairly support the inference that whatever
    arrangement Textainer and Alrange had for the sale of Textainer containers,
    that arrangement was over before January 21, 2013.  The five containers were
    not sold pursuant to any arrangement.  Consequently, there was no juristic
    reason for Alrange to receive and retain the proceeds of those sales.  The
    proceeds are identifiable as part of the funds held by the Receiver.  A
    constructive trust is an appropriate remedy.

[38]

As
    to the amount of the constructive trust, I do not agree that Textainer is
    entitled only to the amount that it would have been paid had the containers
    been sold pursuant to its earlier arrangement with Alrange.  The fact of the
    matter is that they were not sold pursuant to that arrangement.  Alrange had no
    authority to sell those containers and, in my view, it would be inappropriate
    for Alrange to retain its profit on the sales: see Maddaugh and McCamus, at
    para. 7:400.  Furthermore, Alrange led no evidence of the costs of any
    refurbishing that may have been done in respect of the containers.  It would be
    speculation to arbitrarily discount some amount for the costs of refurbishing. 
    A constructive trust in the amount of $27,244 is the appropriate remedy.


VI



conclusion

[39]

I
    would allow the appeal to the limited extent of imposing a constructive trust
    in favour of Textainer over $27,244 held by the Receiver.  Otherwise, I agree
    with the disposition of the motion judge.

[40]

As
    Textainer succeeded on what I would describe as a secondary issue on the
    appeal, I think each side should bear its own costs of the appeal.  I would
    make no order as to costs on the appeal.

RELEASED: DD  JULY 18 2014

Doherty J.A.

I agree Janet Simmons
    J.A.

I agree M. Tulloch
    J.A.





[1]
The motions brought by the other two companies were heard and dismissed at the
    same time as Textainers motion.  One of those companies has appealed to this
    court.  That appeal is pending.



[2]
Taking into account an earlier payment to 306 Ontario by the Receiver, it would
    appear that there is enough money in the estate of the bankrupt to pay out 306
    Ontario fully, assuming its debt has priority over the other claims.



[3]

Rawluk v. Rawluk
, [1990] 1 S.C.R. 70.


